DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 23 November 2021 is acknowledged.  The traversal is on the ground(s) that no undue burden is present if all the claims were to be examined together.  This is not found persuasive because a serious search and/or examination burden was found to be present based on the reasons set forth in the previous Office action.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/154846 A1 with United States Patent Application Publication US 2019/0389096 (hereinafter “Shimizu”) being used as the English language equivalent translation.Regarding claim 1 	Shimizu teaches a composite material having a first layer, a second layer, and a third layer which is formed of a composite material (abstract), where the third layer corresponds to the claimed component comprising a composite material.  	Shimizu teaches the third layer (composite material) 40 comprises a planar region adjacent to and substantially surrounding an access opening 50, said access opening 50 extending through the third layer (composite material) 40, said planar region comprising a first thickness; an induced reinforcing region, said induced reinforcement region located a predetermined distance from the access opening 50, and said induced reinforcement region comprising a geometric perimeter 32A1 (illustrates the claimed perimeter in Figure 2), said geometric perimeter surrounding the access opening 50, said geometric perimeter comprising a second thickness (Annotated Figure 1, shown below, Figure 2, and paragraph [0024]).  	Shimizu also teaches the third layer 40 has a third sheet 42, where the third sheet 42 has a thickness larger than the second sheet 32 and has the same thickness as that of the first sheet 22 (paragraph [0034]), which corresponds to: (1) the third layer 40 having a constant thickness; and, as a result, (2) the claimed feature which requires the first thickness and the second thickness being substantially equivalent.
    PNG
    media_image1.png
    403
    767
    media_image1.png
    Greyscale
Regarding claim 2 	In addition, Shimizu illustrates the induced reinforcing region comprises a reinforcing segment that is out-of-plane as compared to the planar region (Annotated Figure 1, shown above).Regarding claims 3-8
 	Regarding the induced reinforcing region, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not explicitly disclose the induced reinforcing region: (1) increases a buckling load of the component; (2) increases an out-of-plane stiffness of the component; (3) counteracts a buckling force sustained by the component during use; (4) increases a damage arrest capability of the component; (5) alters an in-plane strain Regarding claim 9 	In addition, Shimizu teaches the opening 50 is, for example, an opening for providing a window (external cover) of the aircraft (paragraph [0035]), which corresponds to the component being dimensioned to mate with an external cover, and wherein said external cover in combination with the component preserves an outer mold line.Regarding claim 10 	In addition, Shimizu teaches the third layer 40 is formed of a single third sheet 42, where the third sheet 42 is a prepreg that is cured (paragraphs [0043] and [0044]), which corresponds to the composite material comprises a predetermined number of cured prepregs.Regarding claim 11 	In addition, Shimizu teaches the composite material (which includes the third layer 40 (component)) is a member used for products such as aircrafts (structure) (paragraph [0024]).Regarding claim 12 	In addition, Shimizu teaches the third layer 40 is formed of a single third sheet 42, where the third sheet 42 is a prepreg that is cured (paragraphs [0043] and [0044], and Annotated Figure 1, shown above), which corresponds to the planar region and the induced reinforcing region comprise an equivalent number of cured prepregs.Regarding claim 13 	In addition, Shimizu teaches the composite material is a member used for products such as aircrafts (structure comprising at least one of: a manned aircraft or an unmanned aircraft) (paragraph [0024]).  It is noted that Shimizu does not specifically teach the aircraft comprises at least one of: a manned aircraft, an unmanned aircraft, etc.  However, the aircraft mentioned by Shimizu must necessarily be either manned or unmanned as these two options encompass the entire range of possible aircrafts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783